DOWDELL, J.
There is but one question presented on this appeal for our consideration, and that is whether or not, on the undisputed facts, the plaintiff was entitled to recover on the common count for money had and received. The complaint contained, besides the common money count, counts on special contract. These latter counts were eliminated on plea of ultra vires, and judgment rendered by the trial court, from which, judgment the defendant appeals, and here assigns the same as error.
The money sought to be recovered was received by the defendant from the plaintiff under the special contract declared on, which was held to be an ultra vires contract; that is, as to that provision in the contract which promised to pay back to the plaintiff at the end of 10 years in the manner and under the conditions stipulated in the contract. The consideration expressed in the contract, on which the money was paid, is of that class *328which in law is termed “indivisible.” It is not questioned that the insurance feature of the contract, as to side benefits, etc., was within the chartered powers of the defendant association, and so far was a valid contract. There was no fraud or imposition practiced, and, if the money was paid under mistake, it was a mistake of law, and not of fact; a mistake of law in supposing that the association had the authority to repay to the plaintiff at the end of 10 years all money paid to it, less the amoun ts paid in the meantime to the plaintiff in the way of benefits provided in the contract, when under its charter it had no such authority. The rule is well established that persons dealing with corporations are bound to take notice of its charter powers; and the rule is also settled that, in the absence of fraud, money voluntarily paid under ignorance of law cannot be recovered back — the only exception, it seems, being that, where there is a Avant or total failure of consideration, it is then immaterial AA'hether the mistake be one of fact or of law. — 15 Am. & Eng. Ency. Law (2d Ed.) pp. 1102, 1103.
Here there was neither fraud nor imposition. The money was paid with a full knowledge of all the facts, and, as we have said, if there was any mistake, it was one of laAV, and not of fact. Nor was there a Avant or total failure of consideration. It is not denied that for the term of 10 years the plaintiff was, in case of sickness, entitled to sick benefits stipulated for in the contract on which the money was paid. This was a consideration sufficient to support the contract, and it is of no importance that the plaintiff as a matter of fact was never sick during the period, and consequently received no money under that provision of the contract. Our conclusion is that the trial court erred in rendering-judgment for the plaintiff; and, as the case was tried by *329the court without a jury, the judgment will be reversed, and one here rendered in favor of the defendant.
Reversed and rendered.
Tyson, C. J., and Anderson and McClellan, JJ., concur.